Citation Nr: 1621327	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for residuals of a head injury, to include dementia.

6.  Entitlement to a rating in excess of 10 percent for anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his partner


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to January 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a right shoulder disability, a right arm disability, a neck disability, and residuals of a head injury and denied entitlement to an increased rating for the Veteran's service-connected anxiety.  The rating decision also denied the Veteran's petition to reopen the claim of service connection for a lumbar spine disability.

The Veteran and his partner testified before the undersigned at a Board videoconference hearing in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

In a January 2015 decision, the Board granted the Veteran's petition to reopen the claim of service connection for a lumbar spine disability and remanded the service connection claims for additional evidentiary development.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine disability, right arm disability, cervical spine disability, and right shoulder disability and entitlement to an increased rating for anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not demonstrate that the Veteran has been diagnosed with residuals of a head injury at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through a letter dated in July 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have not been obtained and are unavailable.  In correspondence received in June 2015 from the Personnel Information Exchange System (PIES), the RO was advised that the Veteran's service treatment and military personnel records had been destroyed in a fire.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed".  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the Board's January 2015 remand directives, all relevant post-service treatment records and reports identified by the Veteran have been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Thereafter, a supplemental statement of the case was issued in March 2016. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the November 2014 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that service connection for residuals of a head injury, to include dementia, is warranted.  Specifically, he asserts that he suffered a head injury during an in-service motor vehicle accident while stationed in Korea.  

As noted herein, the appellant's service treatment and military personnel records are unavailable.  However, in records provided by the Veteran, it is noted that he was evacuated to the hospital.  While the reason for evacuation is not provided, the Board finds that the evidence is sufficient to establish an in-service incurrence and accepts the Veteran's account of an in-service event.  Indeed, an air evacuation would likely have only been undertaken for a significant injury or event, such as the truck accident described by the Veteran.

Post-service medical records are negative for treatment for or diagnosis of residuals of a head injury.  The Board notes that in a May 2010 VA mental health note, it was suggested that psychological testing for dementia be conducted if requested by the Veteran.  However, subsequent records do not reveal that such request was made.  Further, the records do not demonstrate a diagnosis of dementia or a medical history indicative of a head injury.  See September 2014 VA treatment record and medical history report.  A diagnosis of anxiety disorder is shown in 2010 and service connection is in effect for this disorder.  There is no indication that such is related to head trauma and, in any event, the Notes accompanying the criteria for traumatic brain injury under 38 C.F.R. § 4.124a instruct that diagnosed mental disorders should be evaluated under 38 C.F.R. § 4.130, as is the case here.  

Based on the evidence, the Board finds that service connection for residuals of a head injury is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of a residual of a head injury or demonstrate that such condition has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffered a head injury during military service and suffers from residuals of the injury.  However, such diagnosis is not supported by the appellant's medical records.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for residuals of a head injury have not been met.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for residuals of a head injury is denied.


REMAND

At the outset, the Board notes that in its January 2015 remand directives, the Veteran was to be scheduled for a contemporaneous VA examination to assess the severity of his service-connected anxiety.  However, a VA examination has not been provided.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

The Veteran asserts that his right shoulder disability, right arm disability, cervical spine disability, and lumbar spine disability are due to an in-service motor vehicle accident.  Additionally, during the November 2014 Board hearing, the Veteran stated that he strained his lumbar spine during service while carrying heavy timber.  See Transcript p 3.  As detailed above, the Board concedes that there was an in-service incurrence.

Post-service medical treatment records note work-related back injuries in the 1960s and in 1975.  Additionally, records dated in April 2014 and May 2014 demonstrate right shoulder pain and low back pain following a motor vehicle accident in December 2013. 

In light of the in-service incurrence and post-service injuries, the Board finds that a VA examination is needed to determine the etiology of the appellant's right shoulder disability, right arm disability, cervical spine disability, and lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of his back disability, neck disability, right shoulder disability, and right arm disability.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner is to identify all back disabilities, neck disabilities, right shoulder disabilities, and right arm disabilities.  Thereafter, the examiner is to provide an opinion to the following:

Is it at least as likely as not (a 50 percent probability or more) that any back, neck, shoulder, and/or arm disability is related to active service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the Veteran's lay evidence regarding an in-service motor vehicle accident and related injuries, as well as an additional in-service back injury sustained from carrying timber.  

The examiner should also discuss medical evidence in the claims file, particularly records noting a 1960 work related back injury and 1975 work related back injury with subsequent chronic back pain and disc surgery and private treatment records dated in November 1983 noting a 6 to 8 year history of disabling arthritis of the cervical and lumbar spine.  The December 2013 motor vehicle accident must also be discussed.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


